IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-40013
                         Summary Calendar



RICHARD WAYNE KOEPKE,

                                           Plaintiff-Appellant,

versus

RUSSELL MCDONALD, Medical
Director, Mark Stiles Unit;
UNIT MEDICAL DIRECTOR, Mark
Stiles Unit; MICHAEL WARREN,
TDCJ Chief Medical Director,

                                           Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:96-CV-591
                         - - - - - - - - - -

                          March 31, 1998

Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Richard Wayne Koepke, Texas prisoner #602053, appeals the

dismissal of his 42 U.S.C. § 1983 complaint for failure to

exhaust his administrative remedies.   We have reviewed the record

and HOLD that the record amply demonstrates that the appellees

were not deliberately indifferent to Koepke’s serious medical

needs.   Estelle v. Gamble, 429 U.S. 97, 106 (1976) (plaintiff


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-40013
                               -2-

“must allege acts or omissions sufficiently harmful to evidence

deliberate indifference to serious medical needs.”); Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991) (unsuccessful medical

treatment, negligent medical treatment, or medical malpractice

does not give rise to a § 1983 cause of action); Hanchey v.

Energas Co., 925 F.2d 96, 97 (5th Cir. 1990) (appellate court may

affirm district court's decision on alternative grounds).

     All outstanding motions are DENIED.

     AFFIRMED.